IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 02-41013
                             Summary Calendar



                        UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                      JOSE NELSON JAIMES-ABELLANEDA,

                                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. L-02-CR-84-ALL
                         --------------------
                           February 14, 2003

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

      Jose Nelson Jaimes-Abellaneda (Jaimes) appeals his conviction

for   the   knowing    and   intentional   possession   with   intent   to

distribute in excess of 500 grams of cocaine.        Jaimes asserts that

the district court erred in its admission of testimony from United

States Customs Special Agent Weicks.        We review such rulings under

an abuse-of-discretion standard.           United States v. Hernandez-

Guevara, 162 F.3d 863, 869 (5th Cir. 1998).        Jaimes has not shown


      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
that the district court abused its discretion in allowing Weicks,

an   experienced     narcotics   agent,    to    testify   about    methods    of

operation common to the drug distribution business.            United States

v. Washington, 44 F.3d 1271, 1283 (5th Cir. 1995).

      Jaimes also argues that the district court erred in admitting

Weicks’s     testimony    regarding     his      statements   because       those

statements    were    made   through      an    interpreter   and    that     the

interpreter had not been qualified.             Jaimes does not assert that

Weicks’s testimony did not reflect accurately the statements he

made at the time of his arrest.         Jaimes has not suggested how his

substantial rights were affected.              United States v. Skipper, 74

F.3d 608, 612 (5th Cir. 1996).         This issue has no merit.

      Jaimes contends that the evidence was insufficient to prove

beyond a reasonable doubt that he knew that the cocaine was

concealed in the manifold of the truck.               See United States v.

Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).              The offense of

possession of drugs with intent to distribute has three elements:

(1) the defendant knowingly (2) possessed the drugs (3) with intent

to distribute them.      United States v. Lopez, 74 F.3d 575, 577 (5th

Cir. 1996).    Guilty knowledge of possession may be inferred from

control of a vehicle containing drugs, but “when the contraband is

hidden the Government must produce additional indicia that the

defendant was aware of the presence of drugs.” See Lopez, 74 F.3d

at 577-78.     Behavior that may indicate guilty knowledge includes

nervousness or lack thereof, conflicting statements to inspection
officials, and implausible explanations. Ortega Reyna, 148 F.3d at

544.

       The uncontradicted evidence of Inspector Ruiz shows that

Jaimes was nervous to the point of shaking during the initial

immigration inspection.      Inspector Ruiz testified that he directed

Jaimes to the secondary inspection, in part, because he gave vague

and incomplete answers to questions regarding his stay in Mexico.

Special   Agent    Weicks   testified     that    Jaimes      gave    inconsistent

statements and vague answers regarding the length of time that he

was in Mexico, his employment status, where he had stayed while in

Mexico.      Although    Jaimes    asserts       that   his    explanation     was

plausible,     “[t]he   evidence   need    not    exclude      every    reasonable

hypothesis of innocence or be wholly inconsistent with every

conclusion except that of guilt, and the jury is free to choose

among reasonable constructions of the evidence.”                     See Lopez, 74

F.3d at 577.    The evidence adduced at trial was sufficient to allow

a rational jury to find that Jaimes knew of the cocaine concealed

in the manifold of his truck.           See United States v. Gutierrez-

Farias, 294 F.3d 657, 660-61 (5th Cir. 2002).

       AFFIRMED.